DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10-14, and 17-22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 5519980 to Asics Corp., (hereinafter “Asics”) in combination with US PGPub 2006/0154998 to Shiba et al., (hereinafter “Shiba”) or  applicants own disclosure.
US PGPub 2017/0215522 is used as the English translation of the JP Asics document (with all references made with respect to the US document).
The rejection stands as per reasons of record.  The previous rejections are incorporated herein by reference.
As discussed in the previous office actions, Asics discloses foamable compositions comprising styrene based block copolymers (TSP-A), olefinic block copolymers, such as OBC, and alpha-olefin polymers, such as 
All compositions are foamed and crosslinked (see all illustrative examples).
With respect to the limitations that the claimed compositions contain “the first alpha-olefin linking polymer and the second alpha- olefin linking polymer are each a copolymer of ethylene and 1-butene, wherein the first alpha-olefin linking polymer has a first ratio of ethylene to 1-butene based on the weight of the monomers, and the second alpha-olefin linking polymer has a second ratio of ethylene to 1-butene based on the weight of the monomers, and the first ratio is different from the second ratio”  this limitation was addressed in the previous office action as being claimed in added claims 23 and 24.
Specifically, as discussed, the Asics reference expressly discloses that  “one or two or more” olefin polymers may be used in the invention.  See, for example, [0047].  Asics further discloses suitability of two different ethylene-butene copolymers for its invention.  While the illustrative examples of Asics use either one of the two exemplified ethylene-butene copolymers (EBM (1) or EBM(2)),  use of two EMB linking polymers would have been obvious from the disclosure of Asics since 1- either one is 
It is noted that no unexpected results that can be attributed to the use of two different  linking polymers are reported on the record.
With respect to the limitations of new claims 23 and 24, as discussed above, Asics expressly discloses suitability of different ethylene-butene polymers for its invention.  Asics does not specifically address how these two copolymers, EBM(1) and EBM(2) are different.  However, since both EBM copolymers are copolymers of ethylene and butane,  it is understood by an ordinary artisan that different EBM copolymer refer to compolymer of a different butane content (as the different graded of EBM, such as Tafmer, and Engage refer in industry  to copolymetrs of different melting points or copolymers of different butane content) (see for example, Tafmer,  Grades  Mitsubishi Chemm.)  Thus, the two different EBM copolymers are 
 Moreover, as evidenced from the discussion in [0036] of Asics, and as evident from comparative examples 1 and 2, the foams based on two different EBM polymers exhibit different amount of crystallinity as evident from VERY different [FS/T2S] and [FLT2L+FMTT2M].  Such difference in crystallinity can only be attributed to the difference in the amounts of the comonomer (butane) present in each of the polymer, and thus the EBM(1) and EBM(2) having different ethylene/butane ratio.
Thus, the two different EBM copolymers are understood as inherently exhibiting the claimed different ethylene/butane ratios. 
The reference expressly discloses foaming agents in [0057], which fully correspond to the claimed foaming agents.  Organic peroxide  free radical initiators are disclosed in [0053].
The respective amounts of all three components (and EVA) disclosed in, for example, [0050-51] overlapping with the claimed amounts of respective components in the composition, thus making the claimed amounts and the ratios of the respective components obvious.
For example, the ABA block may be present in the composition of Asics in the amounts of as low as 10 % and  EBM copolymer may be 
Further, illustrative examples disclose embodiments in which the crosslinked foamed compositions comprises all three components, i.e.,  EBM, TPS and OBC  (and also EVA), with the density of the foams corresponding to the claimed density. 
Asics, while expressly stating that the thermoplastic styrene copolymers are block polymers with hard and soft segments,  does not specifically discloses the type of the styrene block copolymers, thus implying that any known styrene bases elastomeric block copolymers suitable for foams would be suitable for the Asics invention.
However,  Shiba discloses that styrenic based ABA block copolymers that fully correspond to the claimed copolymers (in the composition of the blocks and in the amount of styrene) are the most suitable copolymers for use in compositions containing EVA and olefinic ethylene-butene copolymers, which compositions are suitable crosslinked foams.  See, for example, [0056-63], illustrative examples disclosing SEBS copolymers of the styrene content corresponding to the claimed.  Shiba further discloses suitability of other A-B-A copolymers containing A blocks as claimed.  The 
The instant specification also discloses and exemplifies several known and commercially available ABA block copolymers that satisfies the claimed limitations.
Therefore, even if, the styrene copolymers used in invention of Asics may be different from the claimed ABA block copolymers,  use of specific ABA copolymers corresponding to the claimed ABA block copolymers in invention of Asics would have been obvious as such copolymers are commercially available and are known for its suitability to be used in foamable compositions similar to the compositions of Asics. 
No unexpected results that can be specifically attributed to the structure/composition of ABA are present on the record. 
Similarly, Asics reference does not expressly discloses the amount of butane in ethylene-butene copolymers, thus implying that any known ethylene-butene copolymers suitable for foams would be suitable for the Asics invention.   As evident from Shiba and applicants own disclosure, the copolymers corresponding to the claimed copolymers in the amounts of butane are known and some are commercially available (such as Tafmer).

 No unexpected results that can be specifically attributed to either the structure/composition of ABA or the amounts of butane in the linking polymer copolymers are present on the record. 
In addition, Shiba expressly discloses that the amounts of α-olefin monomer in the ethylene/α-olefin copolymer is from 5-25 which overlaps with the claimed amounts. See, for example, [0036] of Shiba.  Shiba further discloses that MFR0/MFR2 of the disclosed copolymers is very high (above 6), which indicates that the copolymers have considerable degree of branching, i.e., comprise olefin sidechains.
Therefore, even if, the styrene copolymers used in invention of Asics may be different from the claimed ABA block copolymers,  use of specific ABA copolymers corresponding to the claimed ABA block copolymers in invention of Asics would have been obvious as such copolymers are 
Also, even if, the linking copolymers used in invention of Asics may be different from the claimed copolymers,  use of specific ethylene-butene copolymers corresponding to the claimed copolymers in invention of Asics would have been obvious as such copolymers are commercially available and are known for its suitability to be used in foamable compositions similar to the compositions of Asics. 
 No unexpected results that can be specifically attributed to either the structure/composition of ABA or the amounts of butane in the linking polymer copolymers are present on the record. 
The Asics reference does not address some of the claimed properties of the foamed compositions, such as split tear or compression set. 
However, since the compositions as claimed are at least obvious from the disclosure of Asics and are substantially similar to the compositions as claimed and disclosed in the instant application, (or at least would have been obvious from the combined disclosures of the cited references), all of the properties of the disclosed compositions (or an obvious version of such compositions) are expected to correspond to the claimed properties.

With respect to the claimed ratio II, no unexpected results can be conclusively attributed to the claimed ratio II either.  For example, composition of illustrative example T having the ratio II of 3.00 exhibits tear split of 1.4 to 1.7, while illustrative example S and exhibiting the ratio II of 1.44 exhibits tear split property of 2.8-3.0.  Moreover,  even if, the split tear of some compositions is improved and even if, arguendo, such improvement is unexpected the showing is not commensurate n scope with the claimed invention,  since such showing is only demonstrated for some compositions exhibiting ratio II of 3,00 and no any other ratios.  There is no reasonable expectation that compositions having ratio II of as low as 2.0 exhibit the same improvement in the split tear property.

Response to Arguments
Applicant's arguments filed 11-04-2020 have been fully considered but they are not persuasive. The applicants argue that Asahi does not teach use of two different alpha-olefin linking polymers  (EBM), the first alpha-olefin linking polymer has a first ratio of ethylene to 1-butene based on weight of the monomers, and the second alpha-olefin linking polymer has a second ratio of ethylene to 1-butene based on weight of the monomers, and the first ratio is different from the second ratio.
The examiner agrees that none of the illustrative examples of Asahi disclose compositions comprising two different EBM linking polymers.
However, as discussed above, Asics exemplifies suitability of two different EBM polymers for the compositions of its invention, thus, use of two different EBM polymers in compositions of Asics would have been obvious since different EBM copolymers of Asics are disclosed as suitable functional equivalent of each other. 
The applicants further argue that in each of illustrative Examples 1-17 of Asahi, “a single ethylene-butene copolymer (EBM) is used despite the fact that two different EBM copolymers (EBM(1) and EBM(2)) were 
However, as discussed above, the fact that each EMB polymer is sued individually in illustrative examples does not negate the fact that each one of the EBM polymers is disclosed as suitable for the invention ad as a functional equivalent of the other EBM polymer. 
The applicants further note that “comparative examples 6 and 11 in Table 5 of Asics investigate the combination of EBM(1) and EBM(2). However, as these examples are identified as comparative, the skilled artisan would not have been directed or motivated to use the combination of EBM(1) and EBM(2).”
This arguments is not persuasive at all, since the referenced comparative examples lack requires elastomer polymers and  demonstrate that compositions lacking other required components are not suitable for Asics’ invention or exhibit inferior properties as compared to the inventions that contain .  In fact, Asics expressly discloses in comparative examples  1 and 2 that compositions based only on EBM (either EBM(1) or EBM(2)) polymers and lacking required additional polymeric components are not suitable for Asics’ invention.   Clearly, from the data of Asics one of ordinary skill in the art would not expect compositions based on EBM(1) 
Thus, the data in Asics clearly supports the examiner’s position that use of combination of two EBM copolymers is expected to result in compositions that exhibit cumulative results consistent with results reported for compositions that employ those EBM copolymers separately.  The 
Thus, Comparative examples 6 and 11 of Asics, contrary to the applicants allegations, are not disregarded when evaluating obviousness.  Those examples clearly demonstrate that compositions based on two EBM polymer (or combination of two EMB polymer with EVA) are not suitable for the Asics’ invention, and such compositions exhibit properties consistnet with cumulative properties of compositions based on individual EBM(1), EBM(2) and EVA polymers/ 
 The data is completely consistent with expectation of an ordinary artisan.
What the applicants missing in their arguments is that the examiner proposed use of combination of  EMB91) and EBM(2) not by itself (or in other comparative compositions), but in composition that are reported as 
Compositions containing styrene based block copolymers (TSP-A), olefinic block copolymers, in addition to EBM polymers exhibit properties, including rebound resilience that are suitable for the invention of Asics, and, are expected to exhibit the claimed rebound resilience whether or not it contains one or two different EBM polymers as it mostly being governed by other components in the composition (i.e.,  styrene based block copolymers (TSP-A) and /or olefinic block copolymers).  See, illustrative examples of Asics and composition that contain EBM(2) or EVA  and other components (such as (TSP-A), or olefinic block copolymers) and  exhibiting superior rebound resiliency (and other properties) while the compositions based on either EVA or EBM(2) individually   are reported as exhibiting inferior rebound resiliency and other properties.
Thus, it is, as stated by the examiner in the previous office actions, use of combined EBM91) and EBM(2) in compositions comprising styrene based block copolymers (TSP-A), olefinic block copolymers, and EBM is clearly expected to result in compositions exhibiting cumulative properties and, since such compositions include styrene based block copolymers 
There is absolutely no evidence on record that using  two different ethylene-butene copolymers in place of a single ethylene-butene copolymer in compositions according to the inventive compositions of Asics (and comprising styrene based block copolymers (TSP-A), and olefinic block copolymers) would result in compositions exhibiting any inferior properties as compared to the compositions that contain styrene based block copolymers (TSP-A), and olefinic block copolymers and a single ethylene-butene copolymer.
The invention as claimed, therefore, is still considered to be unpatentableover the combined teachings of the cited references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ